UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number 0-10592 June 30, 2009 TRUSTCO BANK CORP NY (Exact name of registrant as specified in its charter) NEW YORK 14-1630287 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 SARNOWSKI DRIVE, GLENVILLE, NEW YORK (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(518) 377-3311 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company.”in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer T Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Number of Shares Outstanding as of July 31, 2009 $1 Par Value 1 TrustCo Bank Corp NY INDEX Part I. FINANCIAL INFORMATION PAGE NO. Item 1. Consolidated Interim Financial Statements (Unaudited): Consolidated Statements of Income for the Three and Six Months Ended June 30, 2009 and 2008 3 Consolidated Statements of Financial Condition as of June 30, 2009 and December 31, 2008 4 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2009 and 2008 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 6 - 7 Notes to Consolidated Interim Financial Statements 8 – 17 Report of Independent Registered Public Accounting Firm 19 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 - 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 Part II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities 36 Item 4. Submissions of Matters to a Vote of Security Holders 36 Item 5. Other Information 37 Item 6. Exhibits 37 2 Index TRUSTCO BANK CORP NY Consolidated Statements of Income (Unaudited) (dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Interest and dividend income: Interest and fees on loans $ Interest and dividends on securities available for sale: U. S. treasuries and government sponsored enterprises States and political subdivisions Mortgage-backed securities and collateralized mortgage obligations Other securities Total interest and dividends on securities available for sale Interest on trading securities: U. S. government sponsored enterprises 37 States and political subdivisions 8 48 16 57 Total interest on trading securities 45 Interest on held to maturity securities: U. S. government sponsored enterprises Mortgage-backed securities and collateralized mortgage obligations Corporate bonds - - Total interest on held to maturity securities Interest on federal funds sold and other short term investments Total interest income Interest expense: Interest on deposits: Interest-bearing checking Savings Money market deposit accounts Time deposits Interest on short-term borrowings Interest on long-term debt - 1 0 1 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Trust department income Fees for other services to customers Net trading losses ) Net (loss) gain on securities transactions ) 70 Other Total noninterest income Noninterest expenses: Salaries and employee benefits Net occupancy expense Equipment expense Professional services Outsourced Services Advertising Insurance Other real estate (income) expense (9 ) ) Other Total noninterest expenses Income before taxes Income taxes Net income $ Net income per Common Share: - Basic $ - Diluted $ See accompanying notes to unaudited consolidated interim financial statements. 3 Index TRUSTCO BANK CORP NY Consolidated Statements of Financial Condition (Unaudited) (dollars in thousands, except per share data) June 30, 2009 December 31, 2008 ASSETS: Cash and due from banks $ Federal funds sold and other short term investments Total cash and cash equivalents Trading securities: U. S. government sponsored enterprises 0 States and political subdivisions Total trading securities Securities available for sale: U. S. treasuries and government sponsored enterprises States and political subdivisions Mortgage-backed securities and collateralized mortgage obligations Other securities Total securities available for sale Held to maturity securities: U. S. government sponsored enterprises (fair value 2009 $297,460; 2008 $215,776) Mortgage-backed securities (fair value 2009 $222,706; 2008 $0) 0 Corporate bonds (fair value 2009 $72,651; 2008 $49,365) Total held to maturity securities Loans: Commercial Residential mortgage loans Home equity line of credit Installment loans Total loans Less: Allowance for loan losses Net loans Bank premises and equipment, net Other assets Total assets $ LIABILITIES: Deposits: Demand $ Interest-bearing checking Savings accounts Money market deposit accounts Certificates of deposit (in denominations of $100,000 or more) Other time accounts Total deposits Short-term borrowings Due to broker 0 Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY: Capital stock par value $1; 150,000,000 shares authorized and 83,166,423 and83,166,423 shares issued at June 30, 2009 and December 31, 2008, respectively Surplus Undivided profits Accumulated other comprehensive income (loss), net of tax ) ) Treasury stock at cost - 6,744,985 and7,082,494 shares at June 30, 2009 and December 31, 2008, respectively ) ) Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to unaudited consolidated interim financial statements. 4 Index TRUSTCO BANK CORP NY Consolidated Statements of Changes in Shareholders' Equity (Unaudited) (dollars in thousands, except per share data) Capital Stock Surplus Undivided Profits Accumulated Other Comprehensive Income (Loss) Comprehensive Income Treasury Stock Total Beginning balance, January 1, 2008 $ ) Comprehensive income: Net Income - Six Months Ended June 30, 2008 - Other comprehensive income, net of tax: Amortization of prior service cost on pension and post retirement plans, net of tax (pretax of $275) - ) - - Unrealized net holding loss on securities available-for-sale arising during the period, net of tax (pretax loss of $3,031) - ) - - Reclassification adjustment for net gain realized in net income during the year (pretax gain $418) - ) - - Other comprehensive income, net of tax: ) ) ) Comprehensive income - Cash dividend declared, $.220 per share - - ) - - ) Sale of treasury stock (349,341 shares) - ) - - Stock based compensation expense - 86 - - - 86 Ending balance, June 30, 2008 $ ) Beginning balance, January 1, 2009 $ ) ) Comprehensive income: Net Income - Six Months Ended June 30, 2009 - Other comprehensive income, net of tax: Amortization of prior service cost on pension and post retirement plans, net of tax (pretax of $202) - ) - - Unrealized net holding gain on securities available-for-sale arising during the period, net of tax (pretax gain of $1,711) - Reclassification adjustment for net gain realized in net income during the year (pretax loss $111) - 25 - - Other comprehensive income, net of tax: Comprehensive income - Cash dividend declared, $.1725 per share - - ) - - ) Sale of treasury stock (337,509 shares) - ) - - Stock based compensation expense - Ending balance, June 30, 2009 $ ) $ ) See accompanying notes to unaudited consolidated interim financial statements. 5 Index TRUSTCO BANK CORP NY Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Six months ended June 30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss (gain) on sale of other real estate owned ) Provision for loan losses Deferred tax expense Stock based compensation expense 86 Net (gain) loss on sale of bank premises and equipment ) 6 Net gain on sales and calls of securities ) ) Proceeds from sales and calls of trading securities Purchases of trading securities - ) Proceeds from maturities of trading securities Net trading losses Increase in taxes receivable ) ) Decrease (increase) in interest receivable ) Decrease in interest payable ) ) Increase in other assets 40 Increase (decrease) in accrued expenses and other liabilities ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales and calls of securities available for sale Proceeds from calls and maturities of held to maturity securities - Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Purchases of held to maturity securities ) ) Net increase in loans ) ) Proceeds from dispositions of other real estate owned Proceeds from dispositions of bank premises and equipment 10 Purchases of bank premises and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in deposits Net (decrease) increase in short-term borrowings ) Repayment of long-term debt - ) Proceeds from sale of treasury stock Dividends paid ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 6 Index Supplemental Disclosure of Cash Flow Information: Cash paid during the year for: Interest paid $ Income taxes paid Non cash investing and financing activites: Increase in due to broker Transfer of loans to other real estate owned Decrease in dividends payable ) ) Change in unrealized gain (loss) on securities available for sale-gross of deferred taxes, net of reclassification adjustment ) Change in deferred tax effect on unrealized (gain) loss on securities available for sale, net of reclassification adjustment ) Amortization of prior service cost on pension and post retirement plans ) ) Change in deferred tax effect of amortization of prior service cost 80 See accompanying notes to unaudited consolidated financial statements. 7 Index TrustCo Bank Corp NY Notes to Consolidated Interim Financial Statements (Unaudited) 1. Financial Statement Presentation The unaudited Consolidated Interim Financial Statements of TrustCo Bank Corp NY (the Company) include the accounts of the subsidiaries after elimination of all significant intercompany accounts and transactions.Prior period amounts are reclassified when necessary to conform to the current period presentation.The net income reported for the six months ended June 30, 2009 is not necessarily indicative of the results that may be expected for the year ending December 31, 2009, or any interim periods.These financial statements consider events that occurred through July 31, 2009, the date the financial statements were issued. In the opinion of the management of the Company, the accompanying unaudited Consolidated Interim Financial Statements contain all adjustments necessary to present fairly the financial position as of June 30, 2009 and the results of operations for the three and six months ended June 30, 2009 and 2008 and cash flows for the six months ended June 30, 2009 and 2008.The accompanying Consolidated Interim Financial Statements should be read in conjunction with the TrustCo Bank Corp NY year-end Consolidated Financial Statements, including notes thereto, which are included in TrustCo Bank Corp NY's 2008 Annual Report to Shareholders on Form 10-K. 2. Earnings Per Share A reconciliation of the component parts of earnings per share (EPS) for the three and six-month periods ended June 30, 2009 and 2008 follows: Net Income Weighted Average Shares Outstanding Per Share Amounts For the quarter ended June 30, 2009: Basic EPS: Net income available to Common shareholders $ $ Effect of Dilutive Securities: Stock options Diluted EPS $ $ For quarter ended June 30, 2008: Basic EPS: Net income available to Common shareholders $ $ Effect of Dilutive Securities: Stock options 2 Diluted EPS $ $ 8 Index Net Income Weighted Average Shares Outstanding Per Share Amounts For the six months ended June 30, 2009: Basic EPS: Net income available to Common shareholders $ $ Effect of Dilutive Securities: Stock options Diluted EPS $ $ For six months ended June 30, 2008: Basic EPS: Net income available toCommon shareholders $ $ Effect of Dilutive Securities: Stock options 6 Diluted EPS $ $ There were approximately 3.7 million and 3.8 million stock options for the three and sixmonths ended June 30, 2009 and 4.4 million and 4.2 million stock options for the three and six months ended June 30, 2008 which if included, would have been antidilutive in the calculation of average shares outstanding, and were therefore excluded from the earnings per share calculations. 3. Benefit Plans
